                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    )    Chapter 11
 In re:                                                             )
                                                                    )    Case No. 18-50757 (AMK)
 FIRSTENERGY SOLUTIONS CORP., et al.,1                              )    (Jointly Administered)
                                                                    )
                                    Debtors.                        )
                                                                    )    Hon. Judge Alan M. Koschik
                                                                    )

      NOTICE OF CERTAIN IMMATERIAL MODIFICATIONS TO JOINT PLAN OF
         REORGANIZATION OF FIRSTENERGY SOLUTIONS CORP., ET AL.,
            PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

         PLEASE TAKE NOTICE that, on October 14, 2019, the above-captioned debtors and
 debtors in possession (collectively, the “Debtors”) filed the Eighth Amended Joint Plan of
 Reorganization of FirstEnergy Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy
 Code [Docket No. 3278] (the “Plan”)2 with the United States Bankruptcy Court for the Northern
 District of Ohio (the “Court”).

        PLEASE TAKE FURTHER NOTICE that, on May 29, 2019, the Court entered the
 Order (I) Approving Disclosure Statement, (II) Establishing Procedures for Solicitation and
 Tabulation of Votes to Accept or Reject the Debtors’ Joint Chapter 11 Plan, (III) Approving the
 Form of Ballots, (IV) Scheduling a Hearing on Confirmation of the Plan, (V) Approving
 Procedures for Notice of the Confirmation Hearing and for Filing Objections to Confirmation of
 the Plan, and (VI) Granting Related Relief [Docket No. 2714], which attached the Bondholder
 Election Notice as Exhibit 25.

         PLEASE TAKE FURTHER NOTICE that, on October 16, 2019, the Court entered the
 Order Confirming the Eighth Amended Joint Plan of Reorganization of FirstEnergy Solutions
 Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 3283]. As set forth in
 the Plan, the Debtors reserved the right to make modifications to Plan after Confirmation in
 accordance with the Restructuring Support Agreement and the FE Settlement Agreement.

        PLEASE TAKE FURTHER NOTICE that the Debtors have made certain immaterial
 modifications to the Plan and the Bondholder Election Notice with respect to the Unsecured

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, OH 44320.
 2
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.




18-50757-amk         Doc 3386        FILED 11/18/19          ENTERED 11/18/19 07:22:41                 Page 1 of 3
 Bondholder Cash Pool, which modifications will not impact the amount of distributions
 otherwise being provided under the Plan.

         PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is a clean copy
 of the revised Plan and attached hereto as Exhibit B is a redline of the revised Plan, showing
 immaterial changes made to the Plan.

         PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit C is a clean copy
 of the revised Bondholder Election Notice and attached hereto as Exhibit D is a redline of the
 revised Bondholder Election Notice, showing changes made to the Bondholder Election Notice.

        PLEASE TAKE FURTHER NOTICE that this Notice, including the revised Plan and
 revised Bondholder Election Notice, and all other documents filed in these chapter 11 cases are
 available free of charge by visiting the case website maintained by the Debtors’ notice and claim
 agent, Prime Clerk LLC, available at http://cases.primeclerk.com/fes. You may also obtain
 copies of any pleadings by visiting the Court’s website at https://www.ohnb.uscourts.gov in
 accordance with the procedures and fees set forth therein.




                                                2


18-50757-amk      Doc 3386     FILED 11/18/19       ENTERED 11/18/19 07:22:41          Page 2 of 3
 Dated:   November 18, 2019            Respectfully submitted,

                                       /s/ Bridget A. Franklin
                                       BROUSE MCDOWELL LPA
                                       Marc B. Merklin (0018195)
                                       Bridget A. Franklin (0083987)
                                       388 South Main Street, Suite 500
                                       Akron, OH 44311-4407
                                       Telephone: (330) 535-5711
                                       Facsimile: (330) 253-8601
                                       mmerklin@brouse.com
                                       bfranklin@brouse.com

                                        - and -

                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                       Ira Dizengoff (admitted pro hac vice)
                                       Lisa Beckerman (admitted pro hac vice)
                                       Brad Kahn (admitted pro hac vice)
                                       One Bryant Park
                                       New York, New York 10036
                                       Telephone: (212) 872-1000
                                       Facsimile: (212) 872-1002
                                       idizengoff@akingump.com
                                       lbeckerman@akingump.com
                                       bkahn@akingump.com

                                            - and -

                                       Scott Alberino (admitted pro hac vice)
                                       Kate Doorley (admitted pro hac vice)
                                       1333 New Hampshire Avenue, N.W.
                                       Washington, D.C. 20036
                                       Telephone: (202) 887-4000
                                       Facsimile: (202) 887-4288
                                       salberino@akingump.com
                                       kdoorley@akingump.com

                                       Counsel for Debtors
                                       and Debtors in Possession




                                            3


18-50757-amk    Doc 3386      FILED 11/18/19      ENTERED 11/18/19 07:22:41     Page 3 of 3
